                               Case 2:21-cv-00496-TLN-CKD Document 14 Filed 07/23/21 Page 1 of 2


                          1 COOPER, WHITE & COOPER LLP
                            JIE-MING CHOU (SBN 211346)
                          2   jchou@cwclaw.com
                            SCOTT M. McLEOD (SBN 242035)
                          3   smcleod@cwclaw.com
                            201 California Street, 17th Floor
                          4 San Francisco, California 94111
                            Telephone:     (415) 433-1900
                          5 Facsimile:     (415) 433-5530

                          6 Attorneys for Comcast of California X, Inc.,
                            erroneously sued as Comcast Corporation
                          7

                          8
                                                            UNITED STATES DISTRICT COURT
                          9
                                                           EASTERN DISTRICT OF CALIFORNIA
                        10
                                                                 SACRAMENTO DIVISION
                        11

                        12
                               HUBERT ROTTEVEEL,                                  CASE NO. 2:21-cv-00496-TLN-CKD
                        13
                                              Plaintiff,                          SECOND STIPULATION TO EXTEND
                        14                                                        TIME FOR DEFENDANT
                                      vs.                                         COMCAST CORPORATION TO
                        15                                                        RESPOND TO THE COMPLAINT;
                               COMCAST CORPORATION,                               ORDER
                        16
                                              Defendant.                          Trial Date:          None Set
                        17

                        18
                                      Plaintiff Hubert Rotteveel ("Plaintiff") and Defendant Comcast of California X, Inc.
                        19
                               ("Comcast"), erroneously sued as Comcast Corporation, through their undersigned respective
                        20
                               counsel, hereby stipulate as follows:
                        21
                                      WHEREAS, Plaintiff filed his Complaint on March 18, 2021;
                        22
                                      WHEREAS Defendant Comcast was served with process on June 7, 2021, and its initial
                        23
                               responsive pleading deadline was June 28, 2021;
                        24
                                      WHEREAS Plaintiff and Comcast previously agreed (Dkt # 8) that Comcast's deadline to
                        25
                               respond to the Complaint would be July 26, 2021;
                        26
                                      WHEREAS the parties agree to a further extension of 21 days through August 16, 2021,
                        27
                               while the parties meet and confer regarding the underlying facts.
                        28
   COOPER, WHITE
   & COOPER LLP                                                                                    Case No. 2:21-cv-00496-TLN-CKD
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                               SECOND STIPULATION TO EXTEND
                                                                   TIME FOR DEFENDANT
                               Case 2:21-cv-00496-TLN-CKD Document 14 Filed 07/23/21 Page 2 of 2


                          1          NOW THEREFORE, the parties hereto agree that the deadline for Comcast to respond to

                          2 the Complaint shall be August 16, 2021.

                          3          It is so stipulated.

                          4 DATED: July 22, 2021                      COOPER, WHITE & COOPER LLP

                          5

                          6
                                                                      By:          /s/ Scott M. McLeod
                          7                                                 Scott M. McLeod
                                                                            Attorneys for Comcast of California X, Inc.
                          8                                                 erroneously sued as Comcast Corporation
                          9
                               DATED: July 22, 2021
                        10

                        11                                                          /s/ Trinette G. Kent
                                                                      By:           (as authorized on July 22, 2021)
                        12
                                                                            Trinette G. Kent
                        13                                                  Attorney for Plaintiff Hubert Rotteveel

                        14

                        15 PURSUANT TO THE STIPULATION OF THE PARTIES, IT IS SO ORDERED:

                        16
                               DATED: July 23, 2021
                        17

                        18

                        19
                                                                            Troy L. Nunley
                        20                                                  United States District Judge
                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
   COOPER, WHITE
   & COOPER LLP                                                              2                   Case No. 2:21-cv-00496-TLN-CKD
     ATTORNEYS AT LAW
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                            SECOND STIPULATION TO EXTEND
                                                                TIME FOR DEFENDANT
